Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS WITH A DRIVE MOTOR TO DRIVE A TONER CONVEYANCE PART AND OVERCURRENT PREVENTION THEREOF.
The disclosure is objected to because of the following informalities: Paragraph 88, line 3 recites “stopes”, it appears that “stops” was intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al. (JP 2012198359 A).
With respect to claim 1, Murata et al. disclose an image forming apparatus (e.g. fig. 1, item 1) comprising: an image forming part (e.g. fig. 1, item 2) which forms an image on a sheet (e.g. “paper”) using a toner; a toner storage part (e.g. item 25) which stores the toner replenished to the image forming part; a toner conveyance part (e.g. item 32) which conveys the toner; a drive motor (e.g. item 55) which generates a drive force by which the toner conveyance part conveys the toner; and a control part (e.g. item 79) which generates a control signal for controlling the drive motor, based on information showing a rotational speed of the drive motor, wherein the control part executes a determination processing for determining whether a driving of the drive motor is stopped, based on the control signal (as discussed at least in the last two paragraphs of page 9, continued on page 10 of the included English translation).
With respect to claim 2, Murata et al. further disclose wherein the control part (79) generates the control signal for controlling a current value of a current supplied to the drive motor (as discussed at least in the last two paragraphs of page 9, continued on page 10, and/or page 13 of the included English translation).

With respect to claim 4, Murata et al. further disclose wherein the control part (79) stops the driving of the drive motor (55) when a predetermined monitoring period elapses after the driving of the drive motor is started, even if the current value of the drive motor is not larger than a threshold value lower than a current value at which the drive motor is in an overload state (as discussed at least in page 13 of the included English translation).
With respect to claim 5, Murata et al. further disclose further comprising: an attachment part (e.g. the part of the image forming apparatus to which the toner storage part is attached to) to which the toner storage part is attached; and a detection part (e.g. item 61) detecting whether the toner storage part is attached to the attachment part, wherein the toner storage part is attachable and detachable to and from the attachment part (as discussed at least in page 8, third paragraph), and the control part executes the determination processing depending on an attachment of the toner storage part to the attachment part (as discussed at least in pages 8, 9 and/or 13).

With respect to claim 7, Murata et al. further disclose further comprising a notification part (e.g. operation display unit 81) which notifies a user of information, wherein the control part causes the notification part to notify error message when the determination processing is executed to stop the driving of the drive motor (as discussed at least in the last paragraph of page 9, continued on page 10 of the included English translation).
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Hatori (US 2020/0218188) discloses overload protection of a motor which drives a rotating toner container; Otawa (WO 2019/088536) discloses overload protection of a motor which drives a toner conveying member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW